DETAILED ACTION
Information Disclosure Statement
The Information Disclosure Statement filed on 02/16/2021 is in compliance with the provisions of 37 CFR 1.97 and has been considered.  An initialed copy of the Form 1449 is enclosed herewith.

Response to Arguments
Applicant’s arguments, see Remarks filed on 10/09/2020, with respect to claims 1-9, 11, 13, 15 and 17-29 have been fully considered and are persuasive.  The previous 102(a)(1) and 103 rejections have been withdrawn. 
Furthermore, the IDS filed on 02/16/2021 has been reviewed and does not affect the allowability of the claims.

Allowable Subject Matter
Claims 1-9, 11, 13, 15 and 17-29 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
Peabody teaches a system for on-demand delivery of a sterile fluid (see FIGS. 1A, 1B and 1C, system automated peritoneal dialysis system and process) (see paragraphs 1, 13, 16 and 34 – “performing continuous peritoneal dialysis…by providing an automated system and process having a large, generally constant supply of unsterilized dialysate ready on demand, wherein the dialysate is sterilized in real-time as the dialysate is delivered to the patient with back-up checks on the sterilization process…”), comprising:
a housing (see FIGS. 1A, 1B and 1C, Examiner is broadly interpreting the entire automated peritoneal dialysis system and process component A as a housing which further houses all the subcomponents B, C and D) (see paragraph 34);
at least one fluid reservoir that is associated with the housing and configured to hold a fluid (see FIGS. 1 and 1A, tap water 66 and fluid reservoirs 80, 82, 84 and 86) (see paragraph 39 – “provided in reservoirs 80, 82, and 84.  System sterilization component 10 includes a sterilant held in a reservoir 86…”);
a sterilization and/or purification mechanism (see FIGS. 1, 1B and 1C, dialysate preparation component B and sterilization/fill/drain component C) in fluid communication with the at least one fluid reservoir (see FIG. 1, components A, B, C and D are all in fluid communication with each other), the sterilization and/or purification mechanism being configured to sterilize the fluid (see paragraphs 34, 40, 44, 48 and 50 – “passed through sterilization/fill/drain component C, and sterilized in real-time during delivery to the patient with checks…sterilization/fill/drain component C includes a real-time, in-line dialysate sterilization unit 12 which preferably includes a primary sterilization filter assembly E and a secondary sterilization filter assembly F for sterilizing the dialysate delivered from mixing vessel 28…”);
a dispensing mechanism (see FIGS. 1B, delivery vessel 42) that is in fluid communication with the sterilization and/or purification mechanism and configured to dispense the sterile fluid (see FIGS. 14, 41 and 43 – “a delivery vessel is connected to the main outlet port of the sterilization filter assembly for accumulating the sterilized dialysate prior to delivery to the patient…a discard line segment…outlet port 110 is connected to line segment L2 which includes a two-way solenoid valve 116.  Line segment runs between filter assembly E and a delivery vessel 42…the delivery vessel incorporates liquid level sensors 30 and 32 to gauge the amount of fluid being held…the vessel also incorporates a conductivity sensor…”); and
a controller (see FIG. 1, control system 16) associated with one or more of the housing, the at least one fluid reservoir, the sterilization and/or purification mechanism, and the dispensing mechanism, the controller being configured to modulate at least one operating characteristic of the system (Examiner’s note:  the entire purification system including components A, B, C and D are interconnected and controlled via control system 16) (see paragraphs 34, 37 and 40 – “Control system 16 may include various sensors and generate various signals for controlling the exchange of dialysate.  By manipulating the various control valves, pumps and switches, and monitoring the dialysis fluid with the various sensors, control system 16 effectively delivers a sterilized dialysis fluid to the peritoneal cavity of a patient in continuous or cyclic fashion which creates higher transfer gradients for the removal of toxins, which means dialysis with greater efficiency…”);
wherein the system is configured to deliver the sterile fluid immediately after a request is made (see paragraph 8 – “the dialysis fluid is reliably sterilized to provide a generally continuous supply of sterile dialysis fluid available on demand in a quick, simple, cost efficient manner”) (see paragraphs 1, 13, 16 and 34 – “performing continuous peritoneal dialysis…by providing an automated system and process ready on demand, wherein the dialysate is sterilized in real-time as the dialysate is delivered to the patient with back-up checks on the sterilization process…”) (see FIGS. 14, 41 and 43 – “a delivery vessel is connected to the main outlet port of the sterilization filter assembly for accumulating the sterilized dialysate prior to delivery to the patient…”).
Although Peabody teaches delivering sterile fluid immediately, Peabody does not specifically teach delivering sterile fluid immediately to a desired area outside of the system after a request is made, as recited in amended, independent claim 1.
Similar analysis applies to independent claim 19.













Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AKASH K VARMA whose telephone number is (571)272-9627.  The examiner can normally be reached on Monday-Friday 9-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Heidi R Kelley can be reached on 571-270-1831.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/AKASH K VARMA/Examiner, Art Unit 1773                                                                                                                                                                                                       
								/ROBERT CLEMENTE/								Primary Examiner, Art Unit 1773